IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,370-01


                      EX PARTE ROBERT LYNN ESTRIDGE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 114-1129-18 IN THE 114TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to driving while

intoxicated in exchange for a twenty-five year sentence. He did not appeal.

        After a review of the records, we find that Applicant's claims alleging ineffective assistance

of trial counsel challenging the voluntariness of his plea are without merit. Therefore, we deny

relief. Applicant's remaining claim concerning the denial of pre-sentencing jail time credit is

dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004) (Where an inmate seeks

pre-sentence jail time credit, "[t]he appropriate remedy in this situation is to require Applicant to
                                                                                                           2

present the issue to the trial court by way of a nunc pro tunc motion, . . . [and] [i]f the trial court fails

to respond, Applicant is first required to seek relief in the Court of Appeals, by way of a petition for

a writ of mandamus, unless there is a compelling reason not to do .")




Filed: October 2, 2019
Do not publish